PER CURIAM.
On July 13, 1972, an information was filed charging appellant, Malik B. Radwan, with unlawful sale of a certain narcotic drug, to wit: Heroin. On July 21, 1972, appellant, represented by an assistant public defender, waived arraignment and entered a plea of not guilty. On September 20, 1972, this action was tried and appellant was found guilty by a jury of the offense charged. He was sentenced for a period of five years in the state penitentiary.
Subsequently, notice of appeal was filed to this court to review the judgment and sentence. Appellant, being represented by an assistant public defender, has filed a brief in this court in his behalf. After reviewing the facts contained in the record, the assistant public defender states in his brief that they “ . . . have examined the record for an error which might exist, and have been unable to find any which might arguably support an appeal.” Whereupon, he requested to be relieved as attorney for appellant under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The record shows that the assistant public defender, on April 7, 1973, served a copy of the brief of appellant on appellant by certified mail. Further, the record discloses that the clerk of this court, on April 13, 1973, entered an order advising appellant that within 30 days, if he so desired, he could file a brief with this court submitting any matter that he deemed advisable in connection with this appeal. On April 27, 1973, this court received appellant’s response in the form of a letter.
The only significant point raised by appellant in his response, pro se, is concerning the alleged substance which he is accused of selling. Appellant claims that the alleged substance, heroin, was actually flour. The evidence presented at the trial was more than sufficient for the jury to find the appellant guilty beyond any reasonable doubt.
We have carefully examined the entire record on file here on behalf of appellant, Malik B. Radwan, including his own response filed pro se, and find nothing therein sufficient to justify a reversal of the judgment and sentence. Accordingly, the judgment and sentence appealed is hereby
Affirmed.
LILES, A. C. J., and McNULTY and BOARDMAN, JJ., concur.